Silver v Alon Zakaim Fine Art Ltd. (2020 NY Slip Op 00978)





Silver v Alon Zakaim Fine Art Ltd.


2020 NY Slip Op 00978


Decided on February 11, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2020

Friedman, J.P., Renwick, Kern, Oing, JJ.


10979 160435/18

[*1] Rick Silver, Plaintiff-Respondent,
vAlon Zakaim Fine Art Limited, et al., Defendants-Appellants.


Lebow & Sokolow LLP, New York (Mark D. Lebow of counsel), for appellants.
Grossman LLP, New York (Judd B. Grossman of counsel), for respondent.

Order, Supreme Court, New York County (Joel M. Cohen, J.), entered on or about July 31, 2019, which denied without prejudice defendants' motion to dismiss the complaint, unanimously affirmed, with costs.
Plaintiff seeks a declaration that he is the owner of a painting that he purchased in 2015, that he was deceived into sending the painting to a now defunct art gallery in New York to be sold on his behalf, and that the painting was transferred to defendants, three art galleries based in London, England, who have refused to return the painting to him.
Supreme Court has personal jurisdiction of defendants based on the allegations that defendants transacted business in New York by purporting to purchase a majority interest in a painting from a New York art gallery, which retained a minority interest in the painting, and marketing the painting for sale in New York under a consignment agreement with Christie's New York, using a New York address (see Matter of Stettiner, 148 AD3d 184, 192 [1st Dept 2017], lv denied 30 NY3d 907 [2017]).
The complaint adequately alleges that there were warning signs that should have alerted defendants that the sale was not legitimate and prompted them to undertake further inquiry (see Davis v Carroll, 937 F Supp 2d 390, 423-425 [SD NY 2013]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 11, 2020
CLERK